UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACTof 1934 For the month of March 2016 001- 37381 (Commission File Number) MEDIGUS LTD. (Translation of registrant’s name into English) Omer Industrial Park, No. 7A, P.O. Box 3030, Omer 8496500, Israel (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FxForm 40-F☐ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(l): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): EXPLANATORY NOTE On March 30, 2016, Medigus Ltd.’s Chief Executive Officer, Mr. Chris Rowland, issued a Letter from the CEO addressed to Medigus’ shareholders, a copy of which is attached hereto as Exhibit 99.1 and is incorporated herein by reference. On March 30, 2016, Medigus Ltd. issued a press release announcing its Fourth Quarter and Fiscal Year 2015 Financial Results, a copy of which is attached hereto as Exhibit 99.2 and is incorporated herein by reference. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MEDIGUS LTD. By: /s/Gilad Mamlok Name: Gilad Mamlok Title: Chief Financial Officer Date: March 30, 2016 3 EXHIBIT INDEX Exhibit No. Description Letter from the CEO, dated March 30, 2016. Press release, dated March 30, 2016. 4
